819 F.2d 290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Barbara SPARKS, Plaintiff-Appellant,v.Fred OSWALD, General Supervisor, C I C For East Ohio GasCompany, Defendant-Appellee.
No. 87-3243.
United States Court of Appeals, Sixth Circuit.
May 27, 1987.

Before KENNEDY, JONES and RYAN, Circuit Judges.

ORDER

1
Appellant has responded to this court's order to show cause why this appeal should not be dismissed for lack of jurisdiction.


2
On January 29, 1987, the district court entered judgment dismissing appellant's civil rights action.  The notice of appeal was due March 2, 1987, but was not filed until March 12, 1987--10 days late.  Rule 4(a), Federal Rules of Appellate Procedure.  Appellant does not establish that any extension of time to file a notice of appeal was sought or granted in district court.


3
Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifies that this court cannot enlarge the time within which to file a notice of appeal.


4
Accordingly, this appeal is dismissed as being untimely filed.  Rule 9(b)(1), Rules of the Sixth Circuit.